F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                       July 12, 2007
                                TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                       Clerk of Court


 U N ITED STA TES O F A M ER ICA,

              Respondent-Appellee,                      No. 07-5034
                                              (Northern District of Oklahoma)
 v.                                          (D.C. Nos. 06-CV-00361-HDC and
                                                     03-CR-102-HDC)
 LEW IS ELSWO R TH M cN A CK,

              Petitioner-A ppellant.



                                       OR DER *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      Lewis Elsworth M cNack, a federal prisoner proceeding pro se, seeks a

certificate of appealability (COA) that would allow him to appeal from the district

court’s order denying his habeas corpus petition under 28 U.S.C. § 2255. See 28

U.S.C. § 2253(c)(1)(B). Because we conclude that M r. M cNack has failed to

make “a substantial showing of the denial of a constitutional right,” w e deny his

request for a COA and dismiss the appeal. 28 U.S.C. § 2253(c)(2).




      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel.
                                    Background

      On September 29, 2003, M r. M cNack pleaded guilty to bank robbery in

violation of 18 U.S.C. § 2113(a). Under the plea agreement M r. M cNack waived

his rights to appeal, including the right to file habeas corpus petitions under 28

U.S.C. § 2255. He also stipulated that he was a career criminal under § 4B1.1 of

the U nited States Sentencing G uidelines.

      On January 6, 2004, M r. M cNack was sentenced to 178 months

imprisonment, followed by three years of supervised release. On January 20,

2004, he filed notice of appeal to the Tenth Circuit, despite his waiver of

appellate rights. Counsel for M r. M cNack filed an Anders brief, see Anders v.

California, 386 U.S. 738 (1967), asserting there were no appealable issues and

withdrawing from the case. W e subsequently affirmed the conviction and

sentence. M r. M cNack then filed a pro se § 2255 petition in district court, which

was denied. He has now applied for a COA in this Court.

                                     Discussion

      The denial of a motion for relief under 28 U.S.C. § 2255 may be appealed

only if the district court or this Court first issues a COA. Id. § 2253(c)(1)(B). A

COA will issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” Id. § 2253(c)(2). To make such a showing, a

petitioner must demonstrate that “reasonable jurists could debate whether . . . the

petition should have been resolved in a different manner or that the issues

                                         -2-
presented were adequate to deserve encouragement to proceed further.” Slack v.

M cDaniel, 529 U.S. 473, 483-84 (2000) (internal quotation marks omitted).

      M r. M cNack raises two claims in his application for COA. First, he claims

counsel was ineffective for refusing to object to inaccuracies in his presentence

report. Second, he contends that his due process rights w ere violated because his

presentence report was incorrect when he w as sentenced, and that if it were

corrected, he would not be classified as a career criminal. We can address both

claims simultaneously. Even assuming arguendo there is an inaccuracy in the

presentence report, it would not have any impact on M r. M cNack’s 178-month

sentence. Therefore, the existence of any such inaccuracy and the failure to

object to it w ould amount at most to harmless error.

      M r. M cNack has an extensive history of run-ins with the law. Starting at

age 18, he accumulated over ten convictions for auto theft, larceny of automobile,

failure to comply, knowingly concealing stolen property, possession of stolen

vehicle after former felony conviction, breaking and entering, burglary, theft by

taking, theft by receiving stolen property, possession of firearm after felony

conviction, and escape. The district court treated two of these convictions,

burglary and escape, as crimes of violence under U.S.S.G. § 2K2.1.

      As the district court stated, the presentence report was corrected after

sentencing in one respect: to show that M r. M cNack’s Georgia burglary sentences

were to run concurrently rather than consecutively. M r. M cNack claims that this

                                         -3-
inaccuracy at sentencing violated his due process rights. This change, however,

had no effect on M r. M cN ack’s impending sentence, as he still retains two

convictions for violent felonies.

      Burglary is specifically mentioned in the Guidelines as a crime of violence.

See U.S. Sentencing Guidelines M anual § 4B1.2(a)(2) (2003) (“The term “crime

of violence” means any offense . . . that . . . is burglary . . . .”). The Guidelines

do not specifically classify escape as a violent crime, and if this were a question

of first impression we might well question whether all escapes fall within that

category. But this and other courts have held “that an escape conviction ‘by its

nature . . . is properly characterized as a crime of violence,’” regardless of

particular circumstances. United States v. M itchell, 113 F.3d 1528, 1533 (10th

Cir. 1997) (quoting United States v. Gosling, 39 F.2d 1140, 1142 (10th Cir.

1994)). Accord, United States v. Gay, 251 F.3d 950, 952, 954-55 (11th Cir. 2001)

(citing cases from the 5th, 6th and 8th Circuits agreeing with this rule). Quite

simply, M r. M cNack’s counsel did not object to the defendant’s classification as a

career criminal because such an objection would have been futile. W e therefore

conclude that M r. M cNack has failed to make a “substantial showing” that his

Sixth Amendment or due process rights were violated.




                                           -4-
                           Conclusion

W e D EN Y M r. M cNack’s request for a COA and DISM ISS this appeal.

                                          Entered for the Court,

                                          M ichael W . M cConnell
                                          Circuit Judge




                                -5-